Citation Nr: 1329661	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-22 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.

2.  Entitlement to special monthly compensation due to loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) from September 2009 and May 2010 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at the RO in March 2013.  A transcript of the 
hearing has been associated with the Veteran's Virtual VA 
(VVA) e-file.

When the Veteran's appeal was before the Board in May 2013, 
higher initial evaluations for diabetes mellitus and 
peripheral neuropathy of the bilateral lower extremities 
were denied.  The Board remanded the instant issues for 
further development.

As of August 2013, additional evidence has been added to the 
record; however, this evidence relates to a disability that 
is not on appeal (i.e., a heart disability), and therefore 
the Board concludes that it is irrelevant to the instant 
appeal.


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA 
examination, and good cause for his failure to report is not 
shown.

2.  Erectile dysfunction is unrelated to service or a 
service-connected disability.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for erectile 
dysfunction is not warranted.  38 C.F.R. §§ 3.303, 3.310, 
3.655 (2012). 

2.  The criteria for SMC based on loss of use of a creative 
organ have not been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 
2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.350(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 
4) degree of disability; and 5) effective date of the 
disability.  

A letter dated in January 2009, prior to the adjudication of 
the Veteran's erectile dysfunction claim, discussed the 
evidence necessary to establish service connection.  The 
evidence of record was listed and the Veteran was told how 
VA would assist him in obtaining additional relevant 
evidence.  He was also advised of the manner in which VA 
determines disability ratings and effective dates.

A letter dated in March 2010, prior to the adjudication of 
the Veteran's SMC claim, discussed the evidence necessary to 
establish SMC.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  

The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

With respect to VA's duty to assist, VA treatment records 
and private treatment records have been obtained and 
associated with the record.  A VA examination was conducted 
in July 2012, but the Board found that this examination was 
inadequate for the purpose of deciding the Veteran's claim.  
An additional examination was scheduled subsequent to the 
Board's May 2013 remand; the Veteran canceled this 
examination and did not request to be rescheduled.  As such 
the Board is compelled to evaluate the claim on the existing 
record.  See 38 C.F.R. § 3.655(b) .

The Veteran also was afforded a hearing before the 
undersigned during which he presented oral argument in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) 
(2012) requires that the VLJ or Decision Review Officer who 
chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
the VLJ fully explained the issues on appeal during the 
hearing and asked questions specifically regarding the 
elements necessary to establish the benefits sought.  
Significantly, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing 
focused on the evidence necessary to substantiate the claim, 
and the Veteran, through his testimony, demonstrated that he 
had actual knowledge of the evidence necessary to 
substantiate his claims. As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. 
§ 3.103(c)(2).

The Veteran has not otherwise identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  For the foregoing reasons, it is not 
prejudicial to the appellant for the Board to proceed to a 
final decision in this appeal.

Analysis

	Erectile Dysfunction

The Veteran seeks service connection for erectile 
dysfunction on the basis that it was caused or aggravated by 
his service-connected diabetes mellitus.  

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2012).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Private treatment records reflect that at the time new onset 
diabetes mellitus was identified in May 2008, the Veteran 
was already in receipt of medication for the treatment of 
erectile dysfunction.  In that regard, the Board observes 
that Viagra is listed as a current medication as early as 
July 2007.

On VA examination in July 2012, the examiner indicated that 
the etiology of the Veteran's erectile dysfunction was 
diabetes mellitus.  He did not provide any rationale for 
this conclusion.  Specifically, he did not provide a 
discussion of the Veteran's history, which shows that 
erectile dysfunction was noted prior to the diagnosis of 
diabetes mellitus.  

At his March 2013 hearing, the Veteran testified that he 
discovered that he had high blood sugar one day at work when 
he described feeling "fuzzy-headed" to a colleague who was 
diabetic, and they tested his blood sugar.  He stated his 
belief that he had actually had "full blown" diabetes long 
before it was diagnosed.  He noted that he had trouble with 
erectile dysfunction prior to being diagnosed with diabetes, 
but stated that he believed that he did have diabetes at 
that time, or many years prior to his diagnosis.

In May 2013, the Board determined that the July 2012 
examination report was not adequate for the purpose of 
deciding the Veteran's claim and found that clarification 
should be sought.  The appeal was remanded for an additional 
examination to determine the etiology of the Veteran's 
erectile dysfunction.

While the appeal was in remand status, the Veteran was 
scheduled for a VA examination in May 2013.  A hand-written 
note on the examination inquiry indicates that the Veteran 
canceled his appointment.  No further explanation is 
indicated, and the record does not otherwise contain any 
correspondence from the Veteran explaining why he canceled 
his appointment or requesting to be rescheduled.  According 
to 38 C.F.R. § 3.655(a), (b) (2012), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  As such, the Board is compelled to decide this 
claim based on the current record.

Having reviewed the evidence of record, the Board concludes 
that service connection is not warranted for erectile 
dysfunction.  In this regard, the Board notes that it 
determined in May 2013 that the evidence was not sufficient 
to decide the claim, and remanded to obtain a more 
comprehensive examination explaining the etiology of the 
Veteran's erectile dysfunction.  The Veteran canceled this 
examination. 

The grant of service connection requires competent evidence 
to establish a diagnosis and relate the diagnosis to the 
Veteran's service or to service-connected disability.  While 
the record reflects that the Veteran has both erectile 
dysfunction and diabetes mellitus, it does not show that the 
Veteran's erectile dysfunction, which appears to have 
preexisted his diabetes diagnosis, was either caused or 
aggravated by the service-connected diabetes mellitus.  The 
evidence of record is in conflict with regard to the 
etiology of the Veteran's erectile dysfunction to the extent 
that the July 2012 VA examiner did not provide any rationale 
for his conclusion that the etiology of the claimed 
disability was the Veteran's diabetes mellitus.  In light of 
evidence showing that erectile dysfunction preexisted the 
diabetes diagnosis, the 2012 examiner's failure to 
acknowledge and discuss these pertinent facts rendered his 
conclusion regarding etiology inadequate.  

In reaching its conclusion, the Board has considered the 
Veteran's statements and testimony in regard to the onset of 
his diabetes in relation to his erectile dysfunction.  
Specifically, the Veteran has testified that in his opinion, 
he had "full blown" diabetes prior to his erectile 
dysfunction, even though it had not yet been diagnosed.  The 
Veteran is certainly competent to report the onset of 
symptoms and the circumstances surrounding such.  However, 
the Board finds that he is not competent to offer an opinion 
on a complex medical matter, to include opining as to the 
clinical onset and diagnosis of diabetes mellitus.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the 
questions of onset of diabetes and of whether the Veteran's 
erectile dysfunction is related to the service-connected 
diabetes mellitus are ultimately medical questions that are 
too complex to lend themselves to the opinion of a 
layperson.  

The Board observes that although the Veteran has been 
advised of the evidence necessary to support a claim of 
entitlement to service connection for this disability and 
has also been notified that an adequate examination is 
required, he has neither identified nor submitted further 
evidence supportive of this claim.  As noted, he has also 
canceled an additional VA examination, without explanation 
or request to be rescheduled.  

The evidence preponderates against the Veteran's claim.  
Consequently, the doctrine of reasonable doubt is not 
applicable to the instant appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  
        

Special Monthly Compensation (SMC)

SMC is a statutory award, in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in 
the VA Rating Schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 
C.F.R. §§ 3.350, 3.352.  Under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a)(1), SMC is payable at a specified rate if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs. 

Here, the Veteran seeks SMC based on erectile dysfunction.  
However, as determined above, service connection for 
erectile dysfunction is not warranted.  As such, there is no 
legal basis for the grant of SMC as it relates to erectile 
dysfunction.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).



ORDER

Entitlement to service connection for erectile dysfunction 
is denied.

Entitlement to SMC is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


